MEMORANDUM DECISION
                                                                          Mar 19 2015, 9:08 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Anthony C. Lawrence                                      Gregory F. Zoeller
      Anderson, Indiana                                        Attorney General of Indiana

                                                               Larry D. Allen
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Anthony Henderson,                                       March 19, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               48A02-1405-CR-370
              v.                                               Appeal from the Madison Circuit
                                                               Court
                                                               The Honorable David Happe, Judge
      State of Indiana,                                        Case No. 48C04-1309-FB-1814
      Appellee-Plaintiff




      Bradford, Judge.



                                            Case Summary
[1]   On September 19, 2013, Anderson Police Officer Christopher Frazier, together

      with other Anderson Police Officers, went to the residence of Appellant-

      Court of Appeals of Indiana | Memorandum Decision 48A02-1405-CR-370 | March 19, 2015       Page 1 of 12
      Defendant Anthony Henderson after Officer Frazier received information

      which indicated that Henderson was dealing drugs from his residence. Upon

      arriving at Henderson’s residence, officers encountered an individual who

      admitted that he had purchased drugs from Henderson. The officers conducted

      a search of Henderson’s residence after obtaining a search warrant. During

      their search, officers found drugs and drug paraphernalia, including scales and a

      ledger that contained client names and dollar amounts next to the client names.


[2]   Henderson pled guilty after being charged with Class B felony possession of a

      narcotic drug, i.e., heroin, Class B felony possession of cocaine, Class D felony

      maintaining a common nuisance, and Class A misdemeanor dealing in

      marijuana. The trial court accepted Henderson’s guilty plea and subsequently

      sentenced him to an aggregate term of sixteen years, with twelve years executed

      and four years suspended to probation. On appeal, Henderson contends that

      the trial court abused its discretion in sentencing him and that his sentence is

      inappropriate in light of the nature of his offenses and his character. We

      disagree and conclude that the trial court did not abuse its discretion in

      sentencing Henderson and that his sentence is not inappropriate.



                            Facts and Procedural History
[3]   While working for the Anderson Police Department, Officer Christopher

      Frazier received information from the Madison County Drug Task Force

      (“MCDTF”) indicating that Henderson was dealing marijuana, cocaine, and

      prescription medication from his residence. On September 19, 2013, Officer

      Court of Appeals of Indiana | Memorandum Decision 48A02-1405-CR-370 | March 19, 2015   Page 2 of 12
      Frazier and Officer Chad Boynton went to Henderson’s residence, which was

      located less than 1000 feet from a public park, to investigate the information

      received from the MCDTF.


[4]   Upon arriving at Henderson’s residence, Officers Frazier and Boynton

      encountered a man, who was subsequently identified as Phillip Hall Jr., exiting

      the back door of the residence. Officer Frazier detected the odor of burnt

      marijuana coming from Hall’s clothing. Officer Boynton maintained visual

      contact with Henderson’s residence while Officer Frazier interviewed Hall at a

      nearby location. Hall admitted to Officer Frazier that he had smoked

      marijuana inside Henderson’s apartment, that he had purchased marijuana

      from Henderson, and that he had previously purchased marijuana from

      Henderson on numerous occasions.


[5]   While Officer Frazier was speaking to Hall, Officer Boynton reported a steady

      stream of vehicle and foot traffic coming to and from Henderson’s residence.

      Based on the information received from Hall, Officer Frazier obtained a search

      warrant for Henderson’s residence. Officer Boynton and a member of the

      MCDTF maintained visual contact with Henderson’s residence while Officer

      Frazier completed the process of obtaining a search warrant.


[6]   Upon searching Henderson’s residence, officers recovered cocaine, heroin,

      marijuana, and various prescription medications from Henderson’s residence.

      Henderson did not have a valid prescription for the prescription medications

      which were subsequently identified as schedule II and IV narcotics. Officers


      Court of Appeals of Indiana | Memorandum Decision 48A02-1405-CR-370 | March 19, 2015   Page 3 of 12
      also recovered digital scales and a ledger containing names and dollar amounts

      next to the names.


[7]   On September 20, 2013, Appellee-Plaintiff the State of Indiana (the “State”)

      charged Henderson with Class B felony possession of a narcotic drug, i.e.,

      heroin, Class B felony possession of cocaine, Class D felony maintaining a

      common nuisance, and Class A misdemeanor dealing in marijuana. The State

      also alleged that Henderson was a habitual offender. On April 17, 2014,

      Henderson pled guilty as charged.1 The trial court accepted Henderson’s guilty

      plea and subsequently sentenced him to an aggregate term of sixteen years, with

      twelve years executed in the Department of Correction (“DOC”) and four years

      suspended to probation.



                                 Discussion and Decision
[8]   On appeal, Henderson contends that the trial court abused its discretion in

      sentencing him. Henderson also contends that his aggregate sixteen-year

      sentence is inappropriate in light of the nature of his offenses and his character.

      We disagree.




              1
                 Based on our review of the record, it does not appear that Henderson admitted to being a
      habitual offender or that the trial court made a finding as to whether Henderson qualified as a habitual
      offender.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1405-CR-370 | March 19, 2015        Page 4 of 12
                                      I. Abuse of Discretion
[9]    Sentencing decisions rest within the sound discretion of the trial court and are

       reviewed on appeal only for an abuse of discretion. Anglemyer v. State, 868
N.E.2d 482, 490 (Ind. 2007), modified on other grounds on reh’g, 875 N.E.2d 218

       (Ind. 2007). “An abuse of discretion occurs if the decision is clearly against the

       logic and effect of the facts and circumstances before the court, or the

       reasonable, probable, and actual deductions to be drawn therefrom.” Id.

       (quotation omitted).

               One way in which a trial court may abuse its discretion is failing to
               enter a sentencing statement at all. Other examples include entering a
               sentencing statement that explains reasons for imposing a sentence-
               including a finding of aggravating and mitigating factors if any-but the
               record does not support the reasons, or the sentencing statement omits
               reasons that are clearly supported by the record and advanced for
               consideration, or the reasons given are improper as a matter of law.
               Under those circumstances, remand for resentencing may be the
               appropriate remedy if we cannot say with confidence that the trial
               court would have imposed the same sentence had it properly
               considered reasons that enjoy support in the record.


       Id. at 490-91. A single aggravating factor may support an enhanced sentence.

       Fugate v. State, 608 N.E.2d 1370, 1374 (Ind. 1993).


[10]   Henderson claims that the trial court abused its discretion by finding his high

       Indiana Risk Assessment System (“IRAS”) score to be an aggravating factor

       during sentencing. The Indiana Supreme Court has held that assessment tools

       such as the IRAS “are sufficiently reliable to warrant consideration of their

       resulting scores and/or narrative assessments with the other relevant

       Court of Appeals of Indiana | Memorandum Decision 48A02-1405-CR-370 | March 19, 2015   Page 5 of 12
       information presented to a trial court for purposes of sentencing.” Malenchik v.

       State, 928 N.E.2d 564, 574 (Ind. 2010).

               Such assessment instruments enable a sentencing judge to more
               effectively evaluate and weigh several express statutory sentencing
               considerations such as criminal history, the likelihood of affirmative
               response to probation or short term imprisonment, and the character
               and attitudes indicating that a defendant “is unlikely to commit
               another crime.” Ind. Code § 35-38-1-7.1(a)(2), (b)(6)-(8).
               Furthermore, even apart from these statutory criteria, which “do not
               limit the matters that the court may consider in determining the
               sentence,” Ind. Code § 35-38-1-7.1(c), the offender’s scores and/or
               narrative assessment results may be considered by a trial judge in
               reaching an informed sentencing decision.


       Id.


[11]   The Indiana Supreme Court further held that “supporting research convincingly

       shows that offender risk assessment instruments, which are substantially based

       on such personal and sociological data, are effective in predicting the risk of

       recidivism and the amenability to rehabilitative treatment.” Id. (citations

       omitted). “Because of such established materiality, we discern no impropriety

       in [these risk-assessment] scores being considered as a supplemental source of

       information to assist a trial court in formulating the manner a sentence is to be

       served.” Id. at 575. “Such instruments endeavor to provide usable information

       based on extensive penal and sociological research to assist the trial judge in

       crafting individualized sentencing schemes with a maximum potential for

       reformation.” Id. However, while the Indiana Supreme Court held that the

       results of offender-assessment instruments, such as the IRAS, are appropriate


       Court of Appeals of Indiana | Memorandum Decision 48A02-1405-CR-370 | March 19, 2015   Page 6 of 12
       supplemental tools for judicial consideration at sentencing, these evaluations

       and their scores are not intended to serve as aggravating or mitigating

       circumstances nor to determine the gross length of sentence, but a trial court

       may employ such results in formulating the manner in which a sentence is to be

       served. Id.


[12]   Upon review, we observe that contrary to Henderson’s claim in this regard, the

       trial court did not find his high IRAS score to be an aggravating factor during

       sentencing. The written sentencing order lists the aggravating factors as

       Henderson’s serious prior criminal history and the number of offenses he

       committed in one instance. The trial court did not mention Henderson’s high

       IRAS score in explaining Henderson’s sentence in the written sentencing order.

       Further, while the trial court did mention Henderson’s high IRAS score in its

       verbal sentencing statement, review of the record indicates that the trial court

       merely considered Henderson’s high IRAS score together with both the

       aggravating and mitigating factors that were presented by the parties during the

       sentencing hearing. Specifically, the trial court stated the following:

               You seem like you’re fairly in tune with some of the things that you’ve
               done wrong, you have some insight into your own behavior. And the
               person who I see described here in the P.S.I. is frankly a fairly
               dangerous person. And if I were just to meet you without knowing
               that about you, I wouldn’t guess that you had that kind of history. But
               I know as the sentencing judge here that you do because I’ve seen that
               P.S.I. So while I can certainly have some sympathy for you in the
               description of your circumstances that you’ve given here in court, I
               can’t ignore the things that I see in the P.S.I. And I have to sentence
               you based on the totality of your circumstances, which includes all
               those bad things that you bring forward. You have a very serious

       Court of Appeals of Indiana | Memorandum Decision 48A02-1405-CR-370 | March 19, 2015   Page 7 of 12
        criminal history and that is a significant aggravating factor. And
        further aggravation here is the fact that the defendant has a number of
        serious drug charges which are being pled guilty to all at the same
        time. This isn’t just one Class B Felony, it’s a number of different
        serious felony convictions, drug related. So the serious history and the
        number of offenses here are the primary aggravation. In terms of
        mitigation, I think that Mr. Henderson, as he sits here today, is
        sincerely remorseful for the situation in which he’s placed himself.
        The defendant did plead guilty and accept responsibility here. It did
        happen late in the process, it was at a trial readiness hearing which
        happened just a few days before the scheduled jury trial. So it’s a little
        bit different than someone who comes in a month or two (2) after their
        initial hearing and takes responsibility right away. There was a period
        of time that went by. But it’s still a mitigator and it should be
        mentioned as a mitigator.… Yes, absolutely, there was not a benefit of
        any protection from a plea agreement that limited his exposure here,
        he simply pled guilty and that is certainly another important factor to
        point out.… As mentioned by the parties, the defendant does have a
        high IRAS score indicating a high risk of recidivism and a high need
        for services. When I weigh these things out, the court does find that
        the aggravation does outweigh the mitigation. Mr. Henderson, I don’t
        have a high degree of optimism that community corrections alone here
        would be adequate to address your needs so there is gonna be a
        Department of Corrections component to this sentence. Sentences are
        gonna be entered as follows: On the B Felony counts, Counts I and II,
        defendant is sentenced to the Department of Corrections for sixteen
        (16) years, of which twelve (12) years will be executed, the other four
        (4) suspended and served on probation.… After the B’s we jump down
        to the D Felony, Maintaining a Common Nuisance under Count III,
        and there will be a two (2) year commitment to the DOC, all executed.
        And Count IV, the A Misdemeanor, one (1) year in the DOC, all
        executed. Counts run concurrently with each other for a total of
        sixteen (16) years, twelve (12) executed and four (4) suspended.


Tr. pp. 37-39. The trial court’s oral sentencing statement, coupled with the

written sentencing order, make it clear that while the trial court did consider

Henderson’s high IRAS score when sentencing Henderson, the trial court did


Court of Appeals of Indiana | Memorandum Decision 48A02-1405-CR-370 | March 19, 2015   Page 8 of 12
       not specifically find the score to be an aggravating factor during sentencing.

       Again, the Indiana Supreme Court has held that it is proper for the trial court to

       consider such a score when crafting a defendant’s sentence.


[13]   Furthermore, to the extent that Henderson claims that the trial court abused its

       discretion in failing to find Henderson’s substance abuse to be a mitigating

       factor, we observe that long-standing Indiana Supreme Court precedent

       indicates that the trial court was not required to do so. See James v. State, 643
N.E.2d 321, 323 (Ind. 1994) (providing that a trial court is not required to

       consider allegations of a defendant’s substance abuse as a mitigating

       circumstance). Additionally, to the extent that Henderson also claims that the

       trial court abused its discretion in applying weight to the aggravating and

       mitigating factors, we observe that the Indiana Supreme Court has long held

       that a trial court is not required to weigh or credit aggravating and mitigating

       factors the way an appellant suggests it should be weighed or credited. Fugate,
608 N.E.2d at 1374. Because the trial court no longer has any obligation to

       “weigh” aggravating and mitigating factors against each other when imposing a

       sentence, unlike the pre-Blakely statutory regime, a trial court cannot now be

       said to have abused its discretion in failing to “properly weigh” such factors.

       Anglemyer, 868 N.E.2d at 491. As such, the trial court did not abuse its

       discretion in sentencing Henderson.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1405-CR-370 | March 19, 2015   Page 9 of 12
                             II. Appropriateness of Sentence
[14]   Henderson also contends that his aggregate sixteen-year sentence is

       inappropriate in light of the nature of his offenses and his character. Indiana

       Appellate Rule 7(B) provides that “The Court may revise a sentence authorized

       by statute if, after due consideration of the trial court’s decision, the Court finds

       that the sentence is inappropriate in light of the nature of the offense and the

       character of the offender.” In analyzing such claims, we “‘concentrate less on

       comparing the facts of [the case at issue] to others, whether real or hypothetical,

       and more on focusing on the nature, extent, and depravity of the offense for

       which the defendant is being sentenced, and what it reveals about the

       defendant’s character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App. 2008)

       (quoting Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans. denied).

       The defendant bears the burden of persuading us that his sentence is

       inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).


[15]   With respect to the nature of Henderson’s offenses, the record demonstrates

       that Henderson sold drugs out of his residence, which was within 1000 feet of a

       public park. The search of Henderson’s residence revealed that he possessed

       cocaine, heroin, and marijuana. He also possessed drug paraphernalia,

       including digital scales and a ledger which contained customer names and

       specific dollar amounts next to the customers’ names. The record revealed that

       Henderson committed numerous offenses at once, and witnesses discovered in

       or leaving Henderson’s apartment admitted to police that they had smoked

       marijuana with Henderson in his residence on the day in question. One of

       Court of Appeals of Indiana | Memorandum Decision 48A02-1405-CR-370 | March 19, 2015   Page 10 of 12
       these witnesses further admitted to police that he had purchased marijuana

       from Henderson on many occasions. We find it troubling that Henderson was

       not simply a “one time” offender, but rather was an active participant in the

       sale of drugs in Madison County who repeatedly took drugs in and sold drugs

       from his residence, which again was located within 1000 feet of a public park.


[16]   Further, we disagree with Henderson’s assertion that the record indicates he is

       of good character. Rather, we find that review of Henderson’s character is

       troubling. Henderson points to the fact that he was steadily employed for a 10-

       year period between 1996 and 2006. Henderson now relies on disability

       benefits to provide support for his eight children. While there is no shame in

       receiving disability benefits, these benefits appear to supplement the regular

       income that Henderson receives in connection with his sale of drugs. In

       addition, while Henderson did demonstrate remorse and accept responsibility

       for his actions by pleading guilty, his decision to do so could easily be

       considered to be a tactical decision as he waited until a short time before his

       jury trial was scheduled to do so.


[17]   Henderson also has an extensive criminal history which includes both felony

       and misdemeanor convictions. Specifically, his criminal history includes

       convictions for domestic battery, criminal confinement, intimidation, stalking,

       resisting law enforcement, and contributing to a minor. His criminal history

       also includes prior probation violations. In addition, at the time he committed

       the instant offenses, Henderson was out on bond awaiting trial for felony

       charges of strangulation, domestic battery, and criminal confinement, which

       Court of Appeals of Indiana | Memorandum Decision 48A02-1405-CR-370 | March 19, 2015   Page 11 of 12
       reflects poorly on his character. Henderson’s criminal history indicates an

       unwillingness to reform his behavior to conform to the rules of society. In light

       of the facts surrounding the nature of Henderson’s offenses and his character,

       we conclude that Henderson has failed to meet his burden of persuading us that

       his aggregate sixteen-year sentence is inappropriate.



                                               Conclusion
[18]   In sum, we conclude that the trial court acted within its discretion in sentencing

       Henderson and that Henderson failed to meet his burden of proving that his

       aggregate sixteen-year sentence is inappropriate.


[19]   The judgment of the trial court is affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1405-CR-370 | March 19, 2015   Page 12 of 12